Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 - 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 5 are dependent upon a cancelled claim.  For purposes of examination it is assumed that claims 3 and 5 are dependent upon claim 1. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grey et al. (US 2012/0041268 A1) in view of Gittard (US 2014/0276652 A1).

Regarding claim 1, Grey discloses a light guide assembly for use with a retractor having a channel (Abstract, Fig. 12), the light guide assembly comprising: 
a light guide (paragraph [0106], ref. 109, Fig. 12) having an end portion (ref. 133, Fig. 12) for slidably inserting into the channel (ref. 111, Fig. 12) of the retractor (ref. 108); and 
a retentor for releasably holding in position the end portion relative to the retractor (paragraph [0105], refs. 112, 114, Fig. 12); and wherein the retentor includes a tab configured to contact the channel during insertion of the end portion into the channel, such that the force required to insert the end portion into the channel is increased (paragraph [0106] discloses tabs refs. 112, 114 configured to enter tab slots ref. 115 of the channel ref. 111 during insertion, wherein the force required to insert the tabs into he slots will increase until they are inserted), but is silent wherein the tab is elongated in the axial direction. 

Gittard teaches a connection in a surgical device in the related field of joints and connections wherein an inner member (Fig. 1, ref. 100) is configured to be received in a channel of an outer member (Fig. 9, ref. 200).  The inner member comprises a retentor (paragraph [0015], ref. 132, Fig. 1) in the form of a tab that is elongated in an axial direction of the member (Fig. 1).  Gittard teaches that the connection between the tabs and mating grooves on the outer member achieve fixation between the two members (paragraph [0021]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the retentor of Grey for the retentor of Gittard since both components share the same function of fixation. 

Regarding claim 3 (as best understood), Grey in view of Gittard discloses the light guide assembly of claim 1, wherein: the tab has a wedge shape (Gittard, Fig. 3), such that an apex of the tab is located farther from the end portion than a proximal portion of the tab (Gittard, Fig. 3); 
the apex of the tab is located furthest from the light guide along a radial direction; and the proximal portion of the tab is inserted into the channel prior to the apex when the end portion is slidably inserted into the channel (Grey as modified by Gittard results in such a configuration).  

Regarding claim 4, Grey in view of Gittard discloses the light guide assembly of claim 3, wherein: upon the tab being slidably inserted into the channel, a force required to further slidably insert the tab into the channel increases until the apex of the tab enters the channel (because the bending stiffness increases along the length of the tab the force will increase).  

Regarding claim 5, Grey in view of Gittard discloses the light guide assembly of claim 2, wherein the end portion includes a jacket and the jacket includes the retentor (Grey, the light guide is configured to receive light and is therefore considered to be jacket because it houses and directed light, paragraph [0108] and because the retentor is part of the light guide it is also part of the jacket).

Regarding claim 16, Grey discloses a retractor assembly (Fig. 12, ref. 107) comprising: 
a retractor (paragraph [0106], ref. 107, Fig. 12) and a light guide (paragraph [0105], ref. 109, Fig. 12), wherein: 
the retractor includes a blade having a channel for slidably receiving the light guide along an axial direction (paragraph [0106] discloses a blade ref. 108 having a channel ref. 111 for receiving the light guide); and 
the light guide includes a retentor (paragraph [0106], refs. 112, 114) for releasably holding the light guide in position in the channel (paragraph [0106]);
the retentor includes a tab configured to contact the channel during insertion of the light guide into the channel, such that the force required to insert the end portion into the channel is increased (paragraph [0106] discloses tabs refs. 112, 114 configured to enter tab slots ref. 115 of the channel ref. 111 during insertion, wherein the force required to insert the tabs into the slots will increase until they are inserted), but is silent wherein the tab is elongated in the axial direction. 

Gittard teaches a connection in a surgical device in the related field of joints and connections wherein an inner member (Fig. 1, ref. 100) is configured to be received in a channel of an outer member (Fig. 9, ref. 200).  The inner member comprises a retentor (paragraph [0015], ref. 132, Fig. 1) in the form of a tab that is elongated in an axial direction of the member (Fig. 1).  Gittard teaches that the connection between the tabs and mating grooves on the outer member achieve fixation between the two members (paragraph [0021]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the retentor of Grey for the retentor of Gittard since both components share the same function of fixation. 

Regarding claim 17, Grey discloses a method of adjustably positioning a light guide in relation to a retractor having a channel for slidably receiving an end portion of the light guide (Abstract, paragraphs [0105-107], Fig. 12), the method comprising the steps of: 
slidably positioning the light guide into the channel along an axial direction (paragraph [0106] discloses positioning the light guide ref. 109 into a channel ref. 111 of the retractor ref. 107); and 
using a retentor for releasably maintaining the position of the light guide within the channel (paragraph [0106] discloses the use of a retentor refs. 112, 114 for maintaining the position of the light guide within the channel);
the retentor includes a tab configured to contact the channel during insertion of the light guide into the channel, such that the force required to insert the end portion into the channel is increased (paragraph [0106] discloses tabs refs. 112, 114 configured to enter tab slots ref. 115 of the channel ref. 111 during insertion, wherein the force required to insert the tabs into the slots will increase until they are inserted), but is silent wherein the tab is elongated in the axial direction. 

Gittard teaches a connection in a surgical device in the related field of joints and connections wherein an inner member (Fig. 1, ref. 100) is configured to be received in a channel of an outer member (Fig. 9, ref. 200).  The inner member comprises a retentor (paragraph [0015], ref. 132, Fig. 1) in the form of a tab that is elongated in an axial direction of the member (Fig. 1).  Gittard teaches that the connection between the tabs and mating grooves on the outer member achieve fixation between the two members (paragraph [0021]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the retentor of Grey for the retentor of Gittard since both components share the same function of fixation. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5, 16 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/Examiner, Art Unit 3773